12-1204
    Subway Int’l B.V. v. Bletas




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    22nd day of February, two thousand thirteen.

    PRESENT:
                JOHN M. WALKER, JR.,
                ROBERT A. KATZMANN,
                GERARD E. LYNCH,
                      Circuit Judges.
    _______________________________________

    Subway International B.V.,

                                  Plaintiff-Appellee,

                       v.                                                      12-1204

    Panayota Bletas,

                                  Defendant-Appellant,

    John Bletas,

                      Defendant.
    _______________________________________

    FOR PLAINTIFF-APPELLEE:                              Michael Kenny (Aaron S. Bayer and Bethany L.
                                                         Appleby), Wiggin and Dana LLP, New Haven, CT.

    FOR DEFENDANT-APPELLANT:                             Panayota Bletas, pro se, Athens, Greece.
      Appeal from a judgment of the United States District Court for the District of
Connecticut (Hall, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

       Appellant Panayota Bletas, proceeding pro se, appeals from the district court’s judgment

granting Subway International B.V.’s (“SIBV”) application for confirmation of an arbitration

award. Ms. Bletas raises three principal arguments: (1) the district court did not have personal

jurisdiction over her because she did not receive proper service of process; (2) the arbitrator’s

award was barred by res judicata; and (3) the arbitration award cannot be confirmed because it

violated public policy. We assume the parties’ familiarity with the underlying facts, the

procedural history, and the issues on appeal.

       It is well settled that lack of personal jurisdiction is a defense that can be waived by

failure to assert it seasonably or by submission through conduct. See Neirbo Co. v. Bethlehem

Shipbuilding Corp., 308 U.S. 165, 168 (1939). We review a district court’s ruling that a

defendant waived or forfeited a personal jurisdiction defense for abuse of discretion. See

Hamilton v. Atlas Turner, Inc., 197 F.3d 58, 60 (2d Cir. 1999). The district court did not abuse

its discretion in concluding that Ms. Bletas forfeited her improper service defense by

participating in a settlement conference and filing multiple motions without mentioning the

defense.1 See Datskow v. Teledyne, Inc., 899 F.2d 1298, 1303 (2d Cir. 1990); Hamilton, 197

F.3d at 61-62.


       1
           Ms. Bletas contends for the first time in her reply brief that she actually did raise her
improper service defense during the settlement conference. It is not clear whether she made the
same claim to the district court, which would have been in a much better position to determine
its accuracy. In any event, we will not consider her contention because Ms. Bletas did not raise
it in her opening brief to this court. See Evangelista v. Ashcroft, 359 F.3d 145, 156 n.4 (2d Cir.
2004) (“[We] will not consider an argument raised for the first time in a reply brief.” (internal
quotation marks omitted)).

                                                  2
       We also reject Ms. Bletas’s argument that a prior arbitration award precluded the award

involved in this case under the doctrine of res judicata. The prior arbitration award cited by Ms.

Bletas cannot preclude the award at issue in this case because the claims asserted in this

arbitration could not have been raised in the prior one. See Allen v. McCurry, 449 U.S. 90, 94

(1980). As the district court ably explained, the two arbitration proceedings involved separate

franchise agreements that, per the terms of the agreements, could not have been arbitrated in the

same proceeding.

       Finally, with respect to the district court’s confirmation of the arbitration award, we

review findings of fact for clear error and conclusions of law de novo. See Idea Nuova, Inc. v.

GM Licensing Grp., Inc., 617 F.3d 177, 180 (2d Cir. 2010). Upon such review, we conclude that

Ms. Bletas’s appeal is without merit substantially for the reasons articulated by the district court

in its order granting SIBV’s application.

       We decline to consider the numerous arguments that Ms. Bletas raises for the first time

on appeal. See Singleton v. Wulff, 428 U.S. 106, 120-21 (1976); Virgilio v. City of N.Y., 407

F.3d 105, 116 (2d Cir. 2005). We have considered all of Ms. Bletas’s arguments that are

properly before us and find them to be without merit. Accordingly, the judgment of the district

court is hereby AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3